SPRUELL V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS. 2-02-414-CR

        
2-02-415-CR





RICHARD DOUGLAS SPRUELL	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Richard Douglas Spruell pled guilty to two charges of robbery causing bodily injury.  The trial court sentenced appellant to eight years’ confinement on each charge, to be served concurrently.  In a single point on appeal, appellant claims that the trial court abused its discretion in sentencing him because it did not take into account that he had been drinking alcohol when he committed both robberies.

Appellant did not object to his sentence at trial or in a motion for new trial, and he does not complain on appeal that it is void.  Accordingly, he has failed to preserve this issue for review.  
See
 
Tex. R. App. P.
 33.1(a)(1); 
Mercado v. State
, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986); 
see also Heath v. State
, 817 S.W.2d 335, 336 (Tex. Crim. App. 1991) (holding that “a defect which renders a sentence void may be raised at any time”), 
overruled on other grounds by Ex parte Williams
, 65 S.W.3d 656 (Tex. Crim. App. 2001).  We overrule appellant’s sole point and affirm the trial court’s judgments.	





PER CURIAM



PANEL F:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  October 23, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.